DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 12, and 14 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 8, 9, 12 – 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiodera et al. (US 9900594) (hereinafter Shiodera)  in view of Koto et al. (US 20040057523) (hereinafter Koto) in view of Nishitani et al. (JP 2012-186759) (hereinafter Nishitani).

Regarding claims 1, 12, and 20, Shiodera teaches a method, apparatus, and non-transitory computer readable medium for video decoding, the method, apparatus and non-transitory computer readable medium comprising:
decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information indicating an inter prediction mode for reconstructing the current block (e.g. col 19, lines 63 – 66: describing that the system decodes prediction information for a current block, the prediction information indicating inter prediction [see, e.g. col 5, lines 8 – 20: describing that the current block is encoded using inter prediction), 
identifying a reference block for the current block, the reference block being one of a plurality of blocks in a motion vector compression unit (MVCU) that is (e.g. col 20, lines 4 – 10: describing that the system identifies reference position information, the reference position information being one of a plurality of blocks in a motion information compression unit that is already reconstructed [see, e.g. Fig. 16 and col 23, lines 24 – 57: depicting and describing that the reference position information indicates a position of a block within a reference picture, the block being one of a plurality of blocks in a motion information compression unit]); 
wherein a size of the MVCU is 2M x 2N and a size of each of the plurality of blocks is 2x x 2x where M, N, and X are positive integers, and X is less than either M or N (e.g. col 23, lines 24 – 50: describing that the motion information compression block is a pixel block larger than a unit, such as a 16x16 block, the motion information compression block including a plurality of unit blocks [block of 4x4 pixels]),
determining current motion information of the current block based on representative motion information for the MVCU, wherein a same motion vector compression mechanism is used to compress respective motion information for the current picture and a reference picture for the current block; (e.g. Fig. 27 and col 20, lines 11 – 53: depicting and describing that the current motion information of the current block is determined based on representative motion information obtained using the reference position information [see, e.g. Fig. 16, and col 23, lines 24 – 57: depicting and describing that representative motion information is obtained based on the location of the reference position information]); and 
reconstructing at least one sample in the current block based on the current motion information (e.g. col 22, lines 1 – 60: describing that the system reconstructs the current block using the current motion information).
Shiodera does not explicitly teach:
wherein the reference block is a spatial neighbor of the current block, and the MVCU being in the current picture, and
wherein the representative motion information is for an entirety of the MVCU and not based on motion information of the reference block.
Koto, however, teaches a method, apparatus, and non-transitory computer readable medium for video decoding, the method, apparatus and non-transitory computer readable medium:
wherein the reference block is a spatial neighbor of the current block, and the MVCU being in the current picture (e.g. Fig. 24, and pars. 173 – 174: depicting and describing that the reference block is a spatial neighbor of the current block [exemplified as block A], the MVCU being in the current picture [blocks B, C, D and E being in the same picture as block A]).
Nishitani, however, teaches a method, apparatus, and non-transitory computer readable medium for video coding and decoding:
wherein the representative motion information is for an entirety of the MVCU and not based on motion information of the reference block (e.g. pars. 20 – 28 [Machine Translation]: describing that the system determines a group of minimum prediction blocks [predetermined range], selects and stores a representative motion for the group of minimum prediction blocks, and uses the representative motion to encode and decode prediction blocks belong to the group of minimum prediction blocks).
It therefore would have been obvious to one of ordinary skill the art to modify the teachings of Shiodera by adding the teachings of Koto in order for the reference block to be a spatial neighbor of the current block and the MVCU to be in the current picture, and by adding the teachings of Nishitani in order for the representative motion to be for the entirety of the MVCU and not based on motion information of the reference block. One of ordinary skill in the art would have been motivated to make such a modification because the modification decreases the amount of code needed to transmit motion information (see, e.g. Koto, par. 172: describing the desire to decrease the amount of code needed to transmit motion information), and because the modification allows for improved coding efficiency (see, Nishitani, e.g. English Abstract: describing a desire to improve coding efficiency).

Regarding claims 3 and 14, Shiodera, Koto, and NIshitani teach all of the limitations of claims 1 and 12, respectively, as discussed above. Shiodera further teaches:
wherein the method further includes: prior to determining the current motion information, selecting the representative motion information for the MVCU from multiple pieces of motion information corresponding to the plurality of blocks (e.g. col 23, lines 15 – 57: describing that the system determines representative motion information for the motion information compression block based on the motion information corresponding to the plurality of units within the motion information compression block).

Turning to claims 5 and 16, Shiodera, Koto, and NIshitani teach all of the limitations of claims 1 and 3, and claims 12 and 14, respectively, as discussed above. Shiodera further teaches:
wherein the MVCU includes a top left 2M-1 x 2N-1 part, a top right 2M-1 x 2N-1 part, a bottom left 2M-1 x 2N-1 part, and a bottom right 2M-1 x 2N-1 part (e.g. Figs. 13A, and col 21, lines 41 – 64: depicting and describing that the motion information unit is a 32x32 pixel block containing a plurality of unit blocks, the 32x32 pixel block including a top left 4x4 block, a top right 4x4 block, a bottom left 4x4 block, and a bottom right 4x4 block); and  41Attorney Docket No.: 522388US 
selecting the representative motion information further includes selecting one of the multiple pieces of motion information that is associated with a center block of the plurality of blocks to be the representative motion information for the MVCU, the center block being one of: 1) a bottom right block of the top left 2 M-1 x 2N-1 part, (2) a bottom left block of the top right 2M-1 x 2N-1 part, (3) a top right block of the bottom left 2M-1 x 2N-1 part, and (4) a top left block of the bottom right 2M-1 x 2N-1 part (e.g. Fig. 13A, and col 21, lines 41 – 64: depicting and describing that the system determines the representative motion information by selecting motion information that is associated with a center of the plurality of blocks, the center block being a bottom right block of the top left 4x4 block).

Regarding claims 8 and 18, Shiodera, Koto, and NIshitani teach all of the limitations of claims 1 and 3, and claims 12 and 14, respectively, as discussed above. Shiodera further teaches:
wherein one of the plurality of blocks has no motion information (e.g. col 21, lines 65 - 67: describing that no motion information exists for one of the plurality of blocks); and 
the method further includes: determining that motion information for the one of the plurality of blocks is unavailable; setting one or more MVs for the one of the plurality of blocks as zero and assigning a reference index to the one of the plurality of blocks;  42Attorney Docket No.: 522388USdetermining the motion information for the one of the plurality of blocks from a spatial neighbor of the one of the plurality of blocks, the spatial neighbor being another one of the plurality of blocks in the MVCU; determining the motion information for the one of the plurality of blocks from a collocated block in a collocated picture; or selecting the representative motion information for the MVCU to be the motion information for the one of the plurality of blocks (e.g. col 21, lines 65- 67: describing that the system determines that the representative motion information for the MVCU is a zero vector).

Turning to claim 9, Shiodera, Koto, and NIshitani teach all of the limitations of claims 1 and 3, as discussed above. Shiodera further teaches:
wherein the MVCU is included in a coding tree block (CTB); and selecting the representative motion information for the MVCU further includes after reconstructing the CTB, selecting the representative motion information for the MVCU from the multiple pieces of motion information corresponding to the plurality of blocks (e.g. Fig. 19 and col 24, lines 11 – 20: depicting and describing that motion information compression block is included in a coding tree block, the system selecting the representative motion information for the motion information compression block based on the multiple pieces of motion information corresponding to the plurality of blocks).
Claims 4 – 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiodera et al. (US 9900594) (hereinafter Shiodera) in view of Koto et al. (US 20040057523) (hereinafter Koto) in view of Nishitani et al. (JP 2012-186759) (hereinafter Nishitani) as applied to claims 1 and 3, and claims 12 and 14, respectively, above, and further in view of Zhang et al. (US 2018/0098072) (hereinafter Zhang).

Regarding claims 4 and 15, Shiodera, Koto, and Nishitani teach all of the limitations of claims 1 and 3, and claims 12 and 14, respectively, as discussed above. Shiodera does not explicitly teach:
wherein the representative motion information occurs most frequently in the multiple of pieces of motion information corresponding to the plurality of blocks.
Zhang, however, teaches a method and apparatus for video decoding:
wherein the representative motion information occurs most frequently in the multiple of pieces of motion information corresponding to the plurality of blocks (e.g. par. 181: describing that the system selects the most frequently used motion information with the motion information compression block is the representative motion information).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Shiodera by adding the teachings of Zhang in order for the representative motion information occurs most frequently within the multiple pieces of motion information corresponding to the plurality of blocks. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces the amount of memory needed to store motion information instead of always storing motion information for each 4x4 block (Zhang, e.g. par. 179: describing that motion compression allows for reduced storage by not always storing motion information of the top left 4x4 block).

Turning to claims 6 and 17, Shiodera, Koto, and Nishitani teach all of the limitations of claims 1 and 3, and claims 12 and 14, respectively, as discussed above. Shiodera does not explicitly teach:
wherein selecting the representative motion information further comprises: selecting, based on a scan order, a first available one of the multiple pieces of motion information to be the representative motion information for the MVCU, the scan order being one of: (1) a raster scan order, (2) a Z scan order. and (3) a decoding order for the MVCU.
Zhang, however, teaches a method and apparatus for video decoding:
wherein selecting the representative motion information further comprises: selecting, based on a scan order, a first available one of the multiple pieces of motion information to be the representative motion information for the MVCU, the scan order being one of: (1) a raster scan order, (2) a Z scan order. and (3) a decoding order for the MVCU (e.g. pars. 181 – 182: describing that the system selects, based on an order, the first frequently used motion, wherein the given order in reconstructing an image reasonably suggests a raster scan order, a z-scan order, or a decoding order).    
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Shiodera by adding the teachings of Zhang in order to select the representative motion information by selecting a first of motion information based on a scan order. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces the amount of memory needed to store motion information instead of always storing motion information for each 4x4 block (Zhang, e.g. par. 179: describing that motion compression allows for reduced storage by not always storing motion information of the top left 4x4 block).

Regarding claim 7, Shiodera, Koto, and Nishitani teach all of the limitations of claims 1 and 3, as discussed above. Shiodera further teaches:
wherein the multiple pieces of motion information includes first MVs associated with a first reference list and second MVs associated with a second reference list (e.g. col 11, lines 54 – 62: describing that a target pixel block is encoded/decoded using bidirectional prediction, the bidirectional prediction including using motion information generated from a first reference list and motion information generated from a second reference list); and
wherein selecting the representative motion information further includes:
selecting one of the first MVs to be a representative first MV for the MVCU, selecting one of the second MVs to be a representative second MV for the MVCU, and determining the representative motion information for the MVCU based on the representative first MV and the representative second MV (e.g. col 18, lines 42 – 54: describing that they system provides predicted motion information position information for each prediction list, reasonably suggesting the system determines representative motion information for the motion compression unit based on representative first MV and representative second MV).
Shiodera does not explicitly teach:
wherein the one of the first MVs occurring most frequently in the first MVs is selected to be the representative first MV and wherein the one of the second MVs occurring most frequently in the second MV is selected to be the representative second MV.
Zhang, however, teaches a method for video decoding:
wherein the one of the first MVs occurring most frequently in the first MVs is selected to be the representative first MV and wherein the one of the second MVs occurring most frequently in the second MV is selected to be the representative second MV (e.g. par. 181: describing that the system selects the most frequently used motion information with the motion information compression block is the representative motion information).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Shiodera by adding the teachings of Zhang in order for the representative motion information occurs most frequently within the multiple pieces of motion information corresponding to the plurality of blocks. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces the amount of memory needed to store motion information instead of always storing motion information for each 4x4 block (Zhang, e.g. par. 179: describing that motion compression allows for reduced storage by not always storing motion information of the top left 4x4 block).

Claims 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiodera et al. (US 9900594) (hereinafter Shiodera) in view of Koto et al. (US 2004/0057523) (hereinafter Koto) in view of Nishitani et al. (JP 2012-186759) (hereinafter Nishitani) as applied to claims 1 and 3, and claims 12 and 14, respectively, above, and further in view of Steffen Kamp et al. “Decoder side motion vector derivation for inter frame video coding”, IMAGE PROCESSING, 2008. ICIP 2008) 15th IEEE International conference, pages 1120 – 1123, 12 October 2008 (hereinafter Kamp).

Regarding claims 10 and 19, Shiodera, Koto, and Nishitani teach all of the limitations of claims 1 and 3, and claims 12 and 14, respectively, as discussed above. Shiodera does not explicitly teach:
wherein the MVCU is in a decoder side motion vector derivation (DMVD) mode;
the multiple pieces of motion information corresponding to the plurality of blocks include unrefined pieces of motion information and refined pieces of motion information corresponding to the plurality of blocks, the refined pieces of motion information being determined from the respective unrefined pieces of motion information using the DMVD; and 
selecting the representative motion information for the MVCU includes one of: (l) selecting one of the unrefined pieces of motion information to be the representative motion information for the M\VCU, (2) selecting one of the refined pieces of motion information to be the representative motion information for the MVCU, and (3) selecting one of the unrefined pieces of motion information and one of the refined pieces of motion information to be the representative motion information for the MVCU.
Kamp, however, teaches a method and apparatus for video decoding:
wherein the MVCU is in a decoder side motion vector derivation (DMVD) mode (e.g. section 3: describing that the decoder uses decoder side motion vector derivation);
the multiple pieces of motion information corresponding to the plurality of blocks include unrefined pieces of motion information and refined pieces of motion information corresponding to the plurality of blocks, the refined pieces of motion information being determined from the respective unrefined pieces of motion information using the DMVD (e.g. section 3: describing that the system determines motion information corresponding to the template region, the motion information including unrefined motion information [motion information resulting from a full-pel search], and refined motion information, the refined motion information being determined from the unrefined motion information [motion information resulting from half and quarter pel refinement of originally obtained motion information]); and 
selecting the representative motion information for the MVCU includes one of: (l) selecting one of the unrefined pieces of motion information to be the representative motion information for the M\VCU, (2) selecting one of the refined pieces of motion information to be the representative motion information for the MVCU, and (3) selecting one of the unrefined pieces of motion information and one of the refined pieces of motion information to be the representative motion information for the MVCU (e.g. section 3: describing that the system uses either the unrefined motion information or the refined motion information as the representative motion information). 
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Shiodera by adding the teachings of Kamp in order to use DMVD. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces the bitrate (Kamp, e.g. Abstract: describing that the use of DMVD reduces bitrate while improving prediction performance).

Turning to claim 11, Shiodera, Koto, NIshitani, and Kamp teach all of the limitations of claims 1, 3, and 10, as discussed above. Shiodera does not explicitly teach:
wherein the representative motion information for the MVCU includes the one of the unrefined pieces of motion information, and determining the current motion information includes determining the 43Attorney Docket No.: 522388UScurrent motion information based on the one of the unrefined pieces of motion information for the MVCU
Kamp, however, teaches:
wherein the representative motion information for the MVCU includes the one of the unrefined pieces of motion information, and determining the current motion information includes determining the 43Attorney Docket No.: 522388UScurrent motion information based on the one of the unrefined pieces of motion information for the MVCU (e.g. Fig. 2 and section 3: depicting and describing that the system performs motion refinement on derived motion information when the reference block is located in a different frame, reasonably suggesting that the representative motion information includes one of the unrefined pieces of motion information, the current motion information being based on the representative motion information [see discussion above])
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Shiodera by adding the teachings of Kamp in order to use DMVD. One of ordinary skill in the art would have been motivated to make such a modification because the modification reduces the bitrate (Kamp, e.g. Abstract: describing that the use of DMVD reduces bitrate while improving prediction performance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487